Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
1.	Claims 1, 3-11, 13-15, 17-18 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended Claim 11 and 15 to include the limitations objected Claims 12, 16 respectively, and cancelled Claims 12, 16 to place the application in condition for allowance.
Regarding Claim 1, Kumazawa discloses a printed circuit board (150, Figures 2, 4, 13) comprising: 
a power input area having a power input configured to connect to a power source (comprising 151 connected to Vb, 200, Figures 2, 4, 13); 
at least one electrical component connected to the power input (comprising 130, 120, Figures 2, 4, 13); 
a first output connected to the at least one electrical component and configured to connect to a ground (output comprising 153 connected to 130, 120 and ground SG, Figures 2, 4, 13);
a load fuse (comprising 240) disposed between the at least one electrical component and the ground (240 disposed between 130, 120 and 153, Figures 2, 4, 13, note that fuse 240 connected to ground SG and load 300 is also connected to the ground  ), and having a first trip rating (Paragraph 22, “The current interruption effect achieved by the current fuse 240 is remarkable in the case where the insulating layer of the printed circuit board 150 is carbonized, and a current path CP is formed between the wiring trace 161 on the high side of the thermal fuse 140 and signal ground connection wiring trace a72. In such a case, although the thermal fuse 140 cannot interrupt the current, the current fuse 240 can interrupt current….”); and 
an input fuse (comprising 140, Figures 2, 4, 13) disposed between the power input and the at least one electrical component (140 disposed between 151, Vb and 130, 120, Figures 2, 4, 13), and having a second trip rating higher than the first trip rating (Paragraph 22, “The current interruption effect achieved by the current fuse 240 is remarkable in the case where the insulating layer of the printed circuit board 150 is carbonized, and a current path CP is formed between the wiring trace 161 on the high side of the thermal fuse 140 and signal ground connection wiring trace a72. In such a case, although the thermal fuse 140 cannot interrupt the current, the current fuse 240 can interrupt current….”, Paragraph 17, “…thermal fuse 140, a thermal fuse through which a large current for the glow plug can flow…..the thermal fuse 140 have an interrupting current of 200 A or greater…”); 
a first conductive path interconnecting the power input with the first output (current path trace of switch IC 130 between Vb and ground, Figures 2, 4, 13, Paragraph 5) and detecting fault in the printed circuit board (Paragraph 22, detecting insulating layer breakdown/carbonization). 
Kumazawa does not disclose the first output being directly connected to power consuming load (load fuse 240 is disposed in the ground path/connection to the power consuming load 300) and does not disclose a layer structure to include a power input area having the power input, a first conductive layer interconnecting the power input with the first output, a second conductive layer connected to an electrical ground, and a third conductive sense layer between the first and second conductive layers, and wherein non-conductive material separates the first conductive layer from the third conductive sense layer, and the third conductive sense layer from the second conductive layer.
Ono discloses a printed circuit board (Figures 1-3) comprising a load fuse having a lower rating disposed between an electrical component and a power consuming load (F2 disposed between 707 and 110, Figures 1A, 1B, Claim 2, Abstract, Paragraph 10) and an input fuse having a higher rating disposed between a power input and the electrical component (F1 disposed between input comprising 10 and 707, Figures 1A, 1B, Claim 2, Abstract, Paragraph 10). 
Watanabe discloses a printed circuit board and detecting electrical fault in the printed circuit board (20 comprising 22, 21, Figure 4, 24, Figures 1-4, 7-8, 11), wherein the printed circuit board include a power input area having the power input, a first conductive layer interconnecting the power input with the first output (comprising signal layer 1, Figures 1, 7), a second conductive layer connected to an electrical ground (comprising earth layer 6, Figures 1, 7), and a third conductive sense layer between the first and second conductive layers (comprising detection layer 3, 4, Figures 1, 7), and wherein non-conductive material separates the first conductive layer from the third conductive sense layer (insulating layer 2 between layer 1 and 3,4, Figures 1, 7), and the third conductive sense layer from the second conductive layer (insulating layer 5 between 3,4 and 1, Figures 1, 7).
Kumazawa, Ono and Watanabe, alone or in combination does not disclose the first conductive layer interconnecting the power input with the first output, in combination with the other recited elements of Claim 1, therefore allowable (please also see Applicant’s arguments toward the combination of references on Pages 10-14 of the Arguments). Claims 3-10 depend from Claim 1.

Regarding Claim 11, Kumazawa discloses a method of arranging fuses (arranging fuses 140, 240  in 150, Figures 2-3, 13) comprising: 
determining a set of at least two desired output connections (153, 152, Figures 2-3, 13) of a circuit having a common input (comprising 151 connected to Vb, 200, Figures 2-3, 1); 
determining a set of fuse trip ratings for the corresponding set of at least two desired output connections, the set of fuse trip ratings defining a common fuse rating characteristic (Paragraph 22, “The current interruption effect achieved by the current fuse 240 is remarkable in the case where the insulating layer of the printed circuit board 150 is carbonized, and a current path CP is formed between the wiring trace 161 on the high side of the thermal fuse 140 and signal ground connection wiring trace a72. In such a case, although the thermal fuse 140 cannot interrupt the current, the current fuse 240 can interrupt current….”, Paragraph 17, “…thermal fuse 140, a thermal fuse through which a large current for the glow plug can flow….the thermal fuse 140 have an interrupting current of 200 A or greater…”); 
comparing the set of fuse trip ratings for the set of at least two desired output connections (Paragraphs 22, 17) and selecting a first fuse corresponding to a first desired output connection having the largest determined fuse trip rating (Paragraph 17, “…thermal fuse 140, a thermal fuse through which a large current for the glow plug can flow…..the thermal fuse 140 have an interrupting current of 200 A or greater…”, 140 selected for a desired output connection at 152, Figures 2-3, 13) and at least one other fuse corresponding to a second desired output connection, wherein the at least one other fuse has a lower fuse trip rating than the first fuse (Paragraph 22, “The current interruption effect achieved by the current fuse 240 is remarkable in the case where the insulating layer of the printed circuit board 150 is carbonized, and a current path CP is formed between the wiring trace 161 on the high side of the thermal fuse 140 and signal ground connection wiring trace a72. In such a case, although the thermal fuse 140 cannot interrupt the current, the current fuse 240 can interrupt current….”,); and 
disposing the first fuse includes disposing the first fuse at a power input area having the common input (area comprising power input Vb, Figures 2, 4, 13), a first conductive path interconnecting the power input with the first output (current path trace of switch IC 130 between Vb and ground, Figures 2, 4, 13, Paragraph 5) and detecting fault in the printed circuit board (Paragraph 22, detecting insulating layer breakdown/carbonization), and disposing the at least one other fuse at the second desired output connection, downstream of the first fuse (240 disposed at 153 downstream of 140, Figures 2-3, 13). 
Kumazawa does not disclose a layer structure a layer structure to include the power input area having the power input, a first conductive layer interconnecting the common input with the at least two desired output connections, a second conductive layer connected to lower electrical potential, and a third conductive sense layer between the first and second conductive layers, and wherein non-conductive material separates the first conductive layer from the third conductive sense layer, and the third conductive sense layer from the second conductive layer.
Watanabe discloses a printed circuit board and detecting electrical fault in the printed circuit board (20 comprising 22, 21, Figure 4, 24, Figures 1-4, 7-8, 11), wherein the printed circuit board include a power input area having the power input, a first conductive layer interconnecting the power input with the first output (comprising signal layer 1, Figures 1, 7), a second conductive layer connected to an electrical ground (comprising earth layer 6, Figures 1, 7), and a third conductive sense layer between the first and second conductive layers (comprising detection layer 3, 4, Figures 1, 7), and wherein non-conductive material separates the first conductive layer from the third conductive sense layer (insulating layer 2 between layer 1 and 3,4, Figures 1, 7), and the third conductive sense layer from the second conductive layer (insulating layer 5 between 3,4 and 1, Figures 1, 7). 
Kumazawa and Watanabe, alone or in combination does not disclose the first conductive layer interconnecting the common input with the at least two desired output connections, in combination with the other recited elements of Claim 11, and therefore allowable. Claims 13-14 depend from Claim 11.

Regarding Claim 15, Kumazawa discloses a printed circuit board (150, Figures 2-3, 13) comprising: 
a power input configured to connect to a power source (comprising 151 connected to Vb, 200, Figures 2-3, 13);  
a first output (comprising a first output 153, Figures 2-3, 13); 
a second output coupled with the power input, in electrical parallel with the first output, the second output connected with an electrical load (comprising 152 coupled to the power input Vb, 110, 151, in parallel with output 153 and connected to load 300, Figures 2-3, 13);
the at least one power switching element disposed between the power input and the first and second outputs (comprising 130, 120 disposed between the power input 151 and the outputs 153, 152, Figures 2-3, 13); 
an input fuse (comprising 140, Figures 2-3, 13) disposed between the power input and the at least one switchable element (140 disposed between 151, Vb and 130, 120, Figures 2-3, 13); 
a load fuse (comprising 240, Figures 2-4, 13) electrically in series between the at least one power switching element and the first output (240 electrically series with 130 and 152 and load 300, Figures 2-3, 13), wherein the load fuse has a trip rating lower than the input fuse, and wherein the load fuse and the input fuse define a common fuse trip rating characteristic (Paragraph 22, “The current interruption effect achieved by the current fuse 240 is remarkable in the case where the insulating layer of the printed circuit board 150 is carbonized, and a current path CP is formed between the wiring trace 161 on the high side of the thermal fuse 140 and signal ground connection wiring trace a72. In such a case, although the thermal fuse 140 cannot interrupt the current, the current fuse 240 can interrupt current….”, Paragraph 17, “…thermal fuse 140, a thermal fuse through which a large current for the glow plug can flow…the thermal fuse 140 have an interrupting current of 200 A or greater…”);
wherein the at least one power switching element operably controls the energizing of an electrical load connected with the first and second outputs (130’s operating state controls power flow to load 300, Figures 2-3, 13), and 
a power input area having a power input (area comprising power input Vb, Figures 2, 4, 13), a first conductive path interconnecting the power input with the first output (current path trace of switch IC 130 between power input Vb and ground, Figures 2, 4, 13, Paragraph 5) and detecting fault in the printed circuit board (Paragraph 22, detecting insulating layer breakdown/carbonization). 
Kumazawa does not disclose additional output connected with an additional electrical load (Kumazawa’s first output is connected to ground), a layer structure to include the power input area having the power input, a first conductive layer interconnecting the power input with the first output, a second conductive layer connected to an electrical ground, and a third conductive sense layer between the first and second conductive layers, and wherein non-conductive material separates the first conductive layer from the third conductive sense layer, and the third conductive sense layer from the second conductive layer. 
Folken discloses a system (power distribution system, Figure 1) comprising power input configured to connect to a power source (power input to 40 from power source 22, Figure 1), an input fuse (40, Figure 1), at least one electrical component (26, Figure 1), a load fuse (28-32, Figure 1), and at least two outputs, each output connected to a load (outputs from 28-32 to load 14-16, Figure 1).

Watanabe discloses a printed circuit board and detecting electrical fault in the printed circuit board (20 comprising 22, 21, Figure 4, 24, Figures 1-4, 7-8, 11), wherein the printed circuit board include a power input area having the power input, a first conductive layer interconnecting the power input with the first output (comprising signal layer 1, Figures 1, 7), a second conductive layer connected to an electrical ground (comprising earth layer 6, Figures 1, 7), and a third conductive sense layer between the first and second conductive layers (comprising detection layer 3, 4, Figures 1, 7), and wherein non-conductive material separates the first conductive layer from the third conductive sense layer (insulating layer 2 between layer 1 and 3,4, Figures 1, 7), and the third conductive sense layer from the second conductive layer (insulating layer 5 between 3,4 and 1, Figures 1, 7).
Kumazawa, Folken and Watanabe, alone or in combination does not disclose the first conductive layer interconnecting the common input with the at least two desired output connections, in combination with the other recited elements of Claim 15, therefore allowable. Claims 17-18 depend from Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 6/02/2022